Citation Nr: 1704545	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  14-10 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for chronic pharyngitis; tonsillectomy prior to May 19, 2015, and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable disability rating for mild allergic rhinitis claimed as chronic sinusitis prior to June 15, 2015, and in excess of 10 percent thereafter.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1962 to July 1964.

This matter came to the Board of Veterans' Appeals (Board) on appeal from January 2013 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran asserted claims of service connection for cervical spine, shoulders, back, hips, knees, ankles, feet, neuropathy of both arms and legs, bilateral hearing loss, tinnitus, heart, eyes, anxiety, depression, PTSD, OPD, asthma, and hypertension in August 2016 statement but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's pharyngitis, rhinitis and TDIU issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Throughout the appeal period, the Veteran's mild allergic rhinitis claimed as chronic sinusitis has been characterized by at least greater than 50 percent obstruction of nasal passage on both sides.  

CONCLUSION OF LAW

Prior to June 15, 2015, the criteria for a rating of at least 10 percent, and no higher, for allergic rhinitis claimed as chronic sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6522 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's mild allergic rhinitis claimed as chronic sinusitis is currently evaluated as noncompensable prior to June 15, 2015 under DC 6522.  He contends that a higher rating is warranted due to the severity of his symptoms.  The Board finds that at least a 10 percent disability rating is warranted prior to June 15, 2015.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 6522 provides a 10 percent rating for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction of one side.  Allergic rhinitis with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97 (2016).  

The April 2007 and September 2010 VA examinations noted no nasal polyps and no partial or complete obstruction of either nostril.  VA and private treatment records were consistent with the findings of these VA examinations.  The August 2011 VA examination noted no nasal polyps, 50 percent left nasal obstruction, and no right nasal obstruction.  The January 2015 VA examination showed 50 percent obstruction of the nasal passages on both sides due to rhinitis and no evidence of nasal polyps.

Allergic rhinitis by nature is generally chronic and recurrent.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  It is unclear whether the Veteran's mild allergic rhinitis claimed as chronic sinusitis was examined during an active phase.  Accordingly, the Board finds a disability rating of at least 10 percent for mild allergic rhinitis claimed as chronic sinusitis is warranted prior to June 15, 2015.  


ORDER

Prior to June 15, 2015, a disability rating of 10 percent for mild allergic rhinitis claimed as chronic sinusitis is granted.


REMAND

The July 2016 Supplemental Statement of the Case notes that VA outpatient treatment records dated from September 30, 1997 through June 11, 2015 were reviewed.  However, the claims file only contains VA treatment records through February 2014 and the Veteran receives regular care at VA.  As such, this case must be remanded and following association of those records, the Veteran should be afforded contemporaneous examinations that take into account records of that treatment.

When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  On the Veteran's September 2010 Application for Increased Compensation Based on Unemployability, he reported that he last worked full-time in January 2004 as a bartender.  The Veteran contended that he wanted to work but was very ill and unable to work.  He contended that all service-connected disabilities on record prevented him from securing or following any substantially gainful occupation.  He reported that he had a high school education.  The Veteran's claim for TDIU is inextricably intertwined with the pending evaluation of service-connected chronic pharyngitis; tonsillectomy and mild allergic rhinitis claimed as chronic sinusitis.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his claim.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment the Veteran identifies, but in any case, the AOJ should obtain VA treatment records since February 2014. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the frequency and severity of his pharyngitis and rhinitis symptoms and the impact of the conditions on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence. 

3.  Schedule the Veteran for a VA examination to determine the current severity of his chronic pharyngitis; tonsillectomy and mild allergic rhinitis claimed as chronic sinusitis.  The entire claims file must be reviewed by the examiner and all necessary tests should be conducted.  The examiner must identify the frequency and severity of his pharyngitis and rhinitis.

4.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


